Citation Nr: 0328944	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pituitary tumors 
(craniopharyngiomas).

2.  Entitlement to service connection for loss of vision in 
the left eye secondary to pituitary tumors.

3.  Entitlement to service connection for loss of sense of 
smell secondary to pituitary tumors.

4.  Entitlement to service connection for sterility secondary 
to pituitary tumors.

5.  Entitlement to service connection for speech disability 
secondary to pituitary tumors.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for weakness of right 
upper extremity.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that in an August 2003 written brief 
presentation, the veteran's representative identified the 
issues of entitlement to service connection for weakness of 
the right lower extremity and entitlement to a permanent and 
total rating for pension purposes as issues on appeal.  The 
record reflects that the RO denied claims for these benefits 
in a December 2001 rating decision, but neither of these 
matters was thereafter addressed in a notice of disagreement, 
statement of the case, or substantive appeal.  Therefore, it 
appears to the Board that the inclusion of these issues in 
the written brief presentation was inadvertent.  However, if 
the representative intended the August 2003 presentation to 
constitute a notice of disagreement or a claim to reopen, he 
should so inform the RO, which should respond appropriately 
to any clarification provided by the representative or the 
veteran.


REMAND

As noted above, the veteran was discharged from service in 
February 1993.  Review of the record reveals that the veteran 
was initially diagnosed with a pituitary mass in April 1994.  
Although two VA examinations were conducted in June 2001 
after receipt of the veteran's claim, neither examination 
report addresses the etiology of the veteran's recurrent 
pituitary tumors.  The medical evidence of record also 
includes documentation of various conditions which may be 
secondary to the tumors or the treatment of the veteran's 
tumors.  However, the record is also void of opinions 
concerning the etiology of those conditions.  The Board is of 
the opinion that additional VA examination to determine the 
etiology of the veteran's tumors and potentially-related 
conditions is in order.

The Board also observes that the veteran complained of joint 
pain in April 1993, within two months of service discharge.  
He alleges that such pain is due to his Gulf War service.  
This issue has not been addressed by an appropriate 
examination.  Accordingly, the Board concludes that an 
examination to determine the nature and etiology of the 
veteran's claimed joint pain is necessary.

The Board also notes that in June 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)].  The letter informed the veteran 
that if the evidence and information requested in the letter 
were not received within two months from the date of the 
letter, the RO would decide the claim based on the evidence 
of record and any records of VA examinations and opinions 
received by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should take the appropriate 
steps to obtain the veteran's current 
mailing address.  All attempts to obtain 
the veteran's current mailing address 
should be documented in the claims 
folder.

Thereafter, the RO should send the 
appellant a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence properly identified 
but not provided by the appellant.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and his representative, and 
request them to provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's recurrent pituitary 
tumors.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  

All indicated diagnostic testing should 
be carried out.

A complete history pertaining to the 
veteran's pituitary tumors should be 
elicited and included in the examination 
report.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect whether it is at least as likely 
as not that veteran's pituitary tumor 
originated during his active service or 
is otherwise etiologically related to the 
veteran's active service.

The examiner should also provide opinions 
with respect to each of the following 
disorders as to whether it is at least as 
likely as not that the disorder was 
caused or chronically worsened by the 
recurrent pituitary tumors and/or 
treatment for the tumors:  loss of vision 
in his left eye, loss of sense of smell, 
sterility, slurred speech, memory loss, 
weakness of the right upper extremity and 
headaches.

The complete rationale for all opinions 
provided should be clearly set forth in 
the examination report.

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of any 
currently present disorder productive of 
joint pain.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  

All necessary testing, to include X-rays, 
should be conducted.

The examiner should identify all 
objective indications of joint pain.  The 
examiner should specifically determine 
whether the veteran's complaints of joint 
pain are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.  Symptom-based 
"diagnoses," such as arthralgia, are not 
considered as diagnosed conditions for 
compensation purposes.  If the joint pain 
is attributed to a known clinical 
diagnosis, the examiner should provide an 
opinion, based on the examination results 
and the claims file review, as to whether 
it is at least as likely as not that the 
diagnosed disorder is etiologically 
related to the veteran's military 
service.

The complete rationale for all opinions 
provided should be clearly set forth in 
the examination report.

5.  Thereafter, the RO should review the 
claims file and ensure that the directed 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on the evidence 
received since the September 2002 
supplemental statement of the case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the RO.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



